      Case 3:20-cr-03232-TWR Document 18 Filed 12/07/20 PageID.42 Page 1 of 1




 1
 2
 3
 4
 5
                         UNITED STATES DISTRICT COURT
 6
                      SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                Case No.: 20-CR-3232-TWR
 9              Plaintiff,
10                                            JUDGEMENT AND ORDER
           v.
11
12   GUSTAVO GARCIA,
13              Defendant
14
15        Upon motion by the United States and for good cause shown, it is hereby
16 ORDERED that this case be dismissed without prejudice.
17        Dated: 12/7/2020
18
19
20                                     ______________________________________
21                                     HON. TODD W. ROBINSON
                                       United States District Judge
22
23
24
25
26
27
28
